DETAILED ACTION


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Amendment
Acknowledgment is made of Amendment filed March 10, 2021.  Claims 1, 12 and 20 are amended.  Claims 1-20 are pending.

Claim Objections
Claim 20 is objected to because of the following informalities:  
In line 12, Applicant recites “the second primary surface”.  Examiner believes that this should be “the second primary face”, in order to be consistent with the recitations of a second primary face in lines 3, 8 and 10.  Appropriate correction is required.



Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 20 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Shen et al (US 2010/0118563).
Regarding claim 20, Shen discloses a light emitting assembly comprising: at least one light emitting diode (LED) light source 120 (see para [0021]); a panel member 130 having a first primary face 134 and an opposing second primary face 133, a reflector (generally 110) disposed on the first primary face 134 and extending entirely across the first primary face (see Figure 5); wherein the at least one LED light source 120 is positioned outside of an interior of the panel member to emit light into the interior of the panel member through an input area on the second primary face 133 of the panel member such that light is propagated at least partially through the interior of the panel member and transmitted from a portion of the second primary face 133, wherein the at least one LED light source 120 is located within a housing 111d positioned on the second primary surface 133 (see at least Figures 1 and 5 and paragraphs [0020]-[0036]).


Allowable Subject Matter

Claims 1-19 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claim 1, the prior art of record neither anticipates nor renders obvious the collective limitations of the claim, including a light emitting panel assembly comprising: at least one light source; a panel member having a primary surface and a plurality of edge surfaces, the primary surface having a surface area greater than a and the first coating positioned so that at least a portion of the light exiting the coating does not strike a reflector.  Claims 2-11 are allowable in that they are dependent on, and further limit claim 1.
Regarding claim 12, the prior art of record neither anticipates nor renders obvious the collective limitations of the claim, including a light emitting panel assembly comprising: a panel member having a first primary face and an opposing second primary face; a light emitting diode (LED) light source positioned entirely outside of an interior of the panel member to emit light into the interior of the panel member through an input area on the first primary face; and a first coating disposed on the second primary face at a location directly opposite the input area, the first coating having a refractive index that allows for transmission of light incident on the first coating but reduces the appearance of a bright spot associated with the light source, wherein the light propagates at least partially through the interior of the panel member and is and wherein the first coating positioned so that at least a portion of the light exiting the coating does not strike a reflector.  Claims 13-19 are allowable in that they are dependent on, and further limit claim 12.  

Response to Arguments
Applicant's arguments filed March 10, 2021 regarding the rejection of claim 20 have been fully considered but they are not persuasive.  Examiner respectfully disagrees with Applicant’s submission that the at least one LED light source 120 in Shen is not located within a housing 111d positioned on the second primary face.  As illustrated in Figure 5, light source 120 in Shen is located within a housing 111d positioned on the second primary face 133 (see Shen, Figure 5).  Examiner also respectfully disagrees with Applicant’s submission that the at least one LED 120 in Shen does not emit light into the interior of the panel member 130 “through an input area on the second primary face of the panel member”.  As illustrated in Figure 5, Examiner respectfully submits that the “input area” in Shen can be designated as the empty space defined by the housing 111d which receives light source 120, or alternatively be designated as the empty space defined by housing 11d which receives light source 120 and light input surface 135.  Under either interpretation, Examiner submits that this designated “input area” can be considered “on the second primary face 133” of the panel member such that light from the light source 120 is emitted into the interior of the panel member through the input area.  Claim 20 does not require that the light from .


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN P GRAMLING whose telephone number is (571)272-9082.  The examiner can normally be reached on Monday-Friday 8:30am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Diane Lee can be reached on (571) 272-2399.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SEAN P GRAMLING/           Primary Examiner, Art Unit 2875